 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID MORDECAI,                                    No. 2:18-cv-00007-MCE-AC (PS)
12                       Plaintiff,
13           v.                                          ORDER
14    SAN JOAQUIN COUNTY
      BEHAVIORAL HEALTH SERVICES,
15
                         Defendant.
16

17

18          On April 2, 2018, the court issued an order requiring plaintiff to supply the U.S. Marshal,

19   within 15 days, all the information necessary for the Marshal to effect service of process. ECF

20   No. 9 at 2. Plaintiff was required to file a statement with the court that said documents have been

21   submitted. Id. Plaintiff did not file the statement, and defendant has not been served. On

22   September 26, 2018, the court issued an order to show cause why this case should not be

23   dismissed for failure to prosecute. ECF No. 12. Plaintiff responded, articulating good cause for

24   his failure to complete service. ECF No. 13. Finding good cause, the court will extend to

25   plaintiff a final chance to properly execute service.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27      1. Service is appropriate for the following defendants: San Joaquin County Behavioral

28          Health Services.
                                                        1
 1      2. The Clerk of the Court is directed to issue forthwith, and the U.S. Marshal is directed to
 2         serve within ninety days of the date of this order, all process pursuant to Federal Rule of
 3         Civil Procedure 4, without prepayment of costs.
 4      3. The Clerk of the Court shall send plaintiff the above: one USM-285, one summons, a copy
 5         of the complaint, and an appropriate form for consent to trial by a magistrate judge.
 6      4. Plaintiff is directed to supply the U.S. Marshal, within 15 days from the date this order is
 7         filed, all information needed by the Marshal to effect service of process, and shall
 8         promptly file a statement with the court that said documents have been submitted to the
 9         United States Marshal. The court anticipates that, to effect service, the U.S. Marshal will
10         require, for each defendant in ¶ 3, above, at least:
11             a. One completed summons;
12             b.   One completed USM-285 form;
13             c.   One copy of the endorsed filed complaint, with an extra copy for the U.S.
14                  Marshal;
15             d. One copy of the instant order; and
16             e.   An appropriate form for consent to trial by a magistrate judge.
17      5. In the event the U.S. Marshal is unable, for any reason whatsoever, to effect service on
18         any defendant within 90 days from the date of this order, the Marshal is directed to report
19         that fact, and the reasons for it, to the undersigned.
20      6. Plaintiff’s second failure to timely provide the necessary information to the U.S. Marshal
21         will result in a recommendation that this case be dismissed for failure to prosecute.
22      IT IS SO ORDERED.
23   DATED: October 17, 2018
24

25

26

27

28
                                                       2
